                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                CIVIL ACTION NO. 3:19-CV-00631-KDB-DCK
 THE PARADIES SHOPS, LLC,

                 Plaintiffs,

    v.                                                           ORDER

 BROOKSTONE CHARLOTTE, LLC,

                 Defendants.


         This matter is before the Court on Defendant Brookstone Charlotte, LLC’s (“Brookstone”)

and Intervenor Hudson Group Retail, LLC’s (“Hudson”) (together, “Defendants”) motions for a

temporary restraining order (“TRO”). (Doc. Nos. 6, 26). The Court has carefully reviewed the

motions and considered the parties’ briefs and exhibits and their arguments during the hearing on

these motions held on November 25, 2019. For the reasons discussed below, the Court will enter

a limited Temporary Restraining Order on the terms and with the security described below,

which in effect GRANTS in part and DENIES in part Hudson and Brookstone’s motions.

         Although the Court finds that Defendants have not yet established a likelihood of success

on the merits of their allegation that Brookstone is permitted to enter into the Management Services

Agreement between them without obtaining the consent of Plaintiff The Paradies Shops, LLC

(“Paradies”), Defendants have shown that they are entitled to a TRO until December 8, 2019,

which is the end of the 45-day cure period under the governing contract. However, the entry of the

TRO is conditioned on Hudson’s execution of an indemnification in favor of Paradies in the

standard form used by Paradies with their other sub-concessionaires in the Charlotte Douglas

International Airport (the “Airport”) and Hudson’s posting of a bond or otherwise providing


                                                 1
security in the amount of $10,000. Further, this Court will schedule a hearing on December 9, 2019

to consider the parties’ requests for a Preliminary Injunction related to whether Hudson may

continue to operate the Brookstone store in the Airport without Paradies’ consent.

                                   I.      LEGAL STANDARD

       The standard for granting either a TRO or a preliminary injunction is the same and is well

established. See Georgia Vocational Rehab. Agency Bus. Enter. Program v. United States, 354 F.

Supp. 3d 690, 693 (E.D. Va. 2018); see also Real Truth About Obama, Inc. v. Fed. Election

Comm'n, 575 F.3d 342, 345 (4th Cir. 2009) (“Because a preliminary injunction affords, on a

temporary basis, the relief that can be granted permanently after trial, the party seeking the

preliminary injunction must demonstrate by ‘a clear showing’ that, among other things, it is likely

to succeed on the merits at trial.”). Every order granting an injunction and every restraining order

must: (A) state the reasons why it issued; (B) state its terms specifically; and (C) describe in

reasonable detail—and not by referring to the complaint or other document—the act or acts

restrained or required.” Fed. R. Civ. Pro. 65(d)(1).

       A TRO or preliminary injunction is “an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such relief” and may never be awarded “as of

right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22, 24, 32 (2008) (noting that even

issuance of a permanent injunction after trial “is a matter of equitable discretion; it does not follow

from success on the merits as a matter of right.”). The Fourth Circuit has similarly recognized that

the grant of such a remedy involves “the exercise of a very far-reaching power, which is to be

applied only in [the] limited circumstances which clearly demand it.” Centro Tepeyac v.

Montgomery Cnty., 722 F.3d 184, 188 (4th Cir.2013) (en banc).




                                                  2
       In order to receive an injunction prior to a final decision on the merits, a plaintiff must

establish that: (1) it is likely to succeed on the merits; (2) it is likely to suffer irreparable harm

without the preliminary injunction; (3) the balance of equities tips in its favor; and (4) the

injunction is in the public interest. Winter, 555 U.S. at 20; Mountain Valley Pipeline, LLC v.

Western Pocahontas Properties Limited Partnership, 918 F.3d 353 (4th Cir. 2019); League of

Women Voters of N.C. v. North Carolina, 769 F.3d 224, 236 (4th Cir. 2014). Each of these four

requirements must be satisfied. Id. However, movants “need not show a certainty of success.”

Pashby v. Delia, 709 F.3d 307, 321 (4th Cir.2013).

                       II.     FACTS AND PROCEDURAL HISTORY

        In 2010, the City of Charlotte granted Paradies the right to operate all merchandise

concessions in the passenger terminal building at the Airport. On February 9, 2011, Paradies and

Brookstone entered into a Merchandise Subconcession Agreement, which allowed Brookstone

to sublet commercial space from Paradies to operate a merchandise subconcession at the Airport.

In 2018, the parties entered into the Charlotte Douglas International Airport Second Amended

and Restated Merchandise Subconcession Agreement (Space 27 (Kiosk)) (the “Subconcession

Agreement”), which is the governing contract at issue in this dispute.

        Article IX of the Subconcession Agreement is titled “ASSIGNMENT, TRANSFER AND

SUBLEASING” and states:

                Subconcessionaire shall neither assign nor transfer this Agreement or any
                right or interest to it by this Agreement without the prior written consent
                of Concessionaire and City. Subconcessionaire shall not sub-assign the
                Assigned Premises or any portion thereof, nor shall Subconcessionaire
                sub-assign any privileges granted with respect to the operation of a
                Merchandise Subconcession on said Assigned Premises or any portion
                thereof, without the prior written consent of Concessionaire and City. A
                direct or indirect transfer of equity constituting a change of control of
                management of Subconcessionaire shall constitute a prohibited
                assignment for purposes of this Article IX. No assignment, transfer or

                                                  3
                   sub-assignment shall serve to release Subconcessionaire from any of its
                   obligations, duties or responsibilities under this Agreement unless
                   Concessionaire and City agree thereto in writing. Any assignment,
                   transfer or sub-assignment shall be in writing, and the form of which shall
                   be furnished to Concessionaire for approval prior to any execution
                   thereof.


           Thus, Brookston and Paradies agreed that Paradies would have a broad continuing right

    to determine who became a subconcessionaire or held any “right or interest” under the

    Subconcession Agreement or “any privileges granted with respect to the operation of a

    Merchandise Subconcession.” The “rights” and “privileges” granted to Brookstone by the

    Subconcession Agreement include, without limitation, the “[r]ight to operate all merchandise

    concessions,” and the “right, privilege and obligation to occupy, equip, furnish, operate, and

    maintain the Merchandise Subconcession in each Store comprising the Assigned Premises.”

           Further, the Subconcession Agreement granted Paradies the right to terminate the

    agreement upon an “event of default,” which includes “[t]he failure in any material respect of

    Subconcessionaire to perform, fully and promptly, any act required of it under the terms of this

    Agreement, or otherwise to comply with any term or provision hereof….” However, in Article

    X(d), the Subconcession Agreement gives Brookstone a 45-day period to “cure” any alleged

    violation of the agreement that Paradies claims to be an event of default.

           Brookstone Stores, Inc, (“Brookstone Stores”), then a member of Brookstone, filed for

    Chapter 11 bankruptcy in or around August 2018. In March 2019, a Federal Bankruptcy Court

    judge approved a reorganization plan that required Brookstone Stores to sell its airport stores to

    a partnership that included electronics manufacturer Apex Digital, Inc. (“Apex”)1 and Apex



1
  The Bankruptcy Judge’s application of the bankruptcy code superseded the Subconcession
Agreement’s anti-assignment clause and entitled Apex to assume Brookstone Stores’ membership
interest in Brookstone.
                                                    4
 began operating Brookstone’s Airport concession. However, Apex’s operation of the

 Brookstone store in the Airport has not been successful.

        On October 8, 2019, Hudson entered into a series of transactions with Apex and the

 company that owns the Brookstone trademarks (Bluestar) to operate the Brookstone Charlotte

 and other Brookstone airport stores. Hudson, like Paradies, operates various retail stores, cafes,

 specialty retailers, and duty-free shops in airports throughout the United States and is one of

 Paradies’ largest competitors. Hudson and Apex entered into an Asset Purchase Agreement

 whereby Hudson would acquire Apex’s interest in the Brookstone airport stores (or in the joint

 ventures operating in certain stores) subject to Apex obtaining any requisite consents to assign

 or transfer such interests to Hudson. Hudson and Apex also entered into a management services

 agreement (“MSA”) to provide Brookstone with management and other services for the

 Charlotte airport store.

        Apex gave notice of its agreements with Hudson to Paradies beginning on October 9,

 2019 and since that time has sought Paradies consent to Hudson’s involvement. However,

 Paradies has, through the course of a number of letters and other communications, refused to

 consent to the transfer or assignment of any ownership interest to Hudson or Hudson taking over

 management of the Brookstone store at the Airport. Ultimately, on October 24, 2019, Paradies

 terminated the Subconcession Agreement by letter on the grounds that Brookstone assigned

 rights and privileges to Hudson without Paradies’ prior written consent in violation of Article

 IX.

       Also on October 24, 2019, Paradies filed an action in the Superior Court of Mecklenburg

County North Carolina seeking declaratory and preliminary injunctive relief holding that (1)

Brookstone has committed an Event of Default, (2) Brookstone has failed to timely cure the Event

of Default or that any attempted cure would be futile, (3) Paradies properly terminated the
                                                 5
Subconcession Agreement, and (4) Brookstone must immediately vacate the premises. Brookstone

removed that lawsuit to this Court on November 20, 2019, and on the same day Hudson filed its

Motion to Intervene,2 Intervenor Complaint and Motion for Temporary Restraining Order. On

November 22, 2019, Brookstone filed its Answer, denying the material allegations of Paradies’

Complaint and also seeking a preliminary injunction requiring that Paradies allow Hudson to

operate the Brookstone store in the Airport. Brookstone also joined Hudson’s TRO motion on the

same day. (Doc. Nos. 26-27).

                                          III.   DISCUSSION

          In their TRO motion, Defendants ask the Court to grant a temporary restraining order

    requiring Paradies to refrain from:

               1. Preventing employees of Brookstone Charlotte, LLC (“Brookstone”) from
                  receiving security badges or otherwise impeding Hudson or Brookstone Charlotte
                  employees from accessing the Brookstone Charlotte store;

               2. Refusing to approve products to be sold at the Brookstone Charlotte store
                  or otherwise failing to support the Brookstone Charlotte store;

               3. Preventing Hudson from performing services under the MSA; and

               4. Terminating Paradies’ agreement with Brookstone.




2
 Hudson’s Motion to Intervene was granted on November 22, 2019 (Doc. No. 16) and Paradies
moved the Court to reconsider that Order later on the same day (Doc. No. 29) (but filed no brief
or memorandum in support of its motion). Rule 24(b) of the Federal Rules of Civil Procedure
provides that “[o]n timely motion, the court may permit anyone to intervene who ... has a claim or
defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b).
Whether to allow permissive intervention is within the sound discretion of the district court. Smith
v. Pennington, 352 F.3d 884, 892 (4th Cir. 2003). The Court finds, only for the purpose of deciding
these TRO motions, that Hudson may permissibly intervene pursuant to Federal Rule of Civil
Procedure 24(b). Also, at the hearing on these motions, Paradies consented to Hudson’s
intervention with respect to its TRO motion so long as it was given the opportunity to respond to
Hudson’s Motion to Intervene, which the Court allowed.
                                                   6
       In support of those requests, Defendants primarily argue that the transactions between

 Apex, Brookstone and Hudson do not violate the anti-assignment clause in the Subconcession

 Agreement so Paradies has no right to terminate that agreement or otherwise refuse to cooperate

 with Hudson’s operation of the Brookstone store at the airport. More specifically, they argue

 that “because there is no assignment of any equity or ownership interest in Brookstone Charlotte

 unless and until the requisite consents have been obtained, there has been no breach of any

 consent to assign clause under the Subconcessionaire Agreement.”

       Again, to obtain a TRO Defendants must establish that: (1) they are likely to succeed on

 the merits; (2) are likely to suffer irreparable harm without the preliminary injunction; (3) the

 balance of equities tips in their favor; and (4) the injunction is in the public interest.

                A. Likelihood of Success

       To establish a likelihood of success to support the temporary relief they have requested,

Defendants must show that Paradies does not have the right to refuse to consent to Hudson

operating the Brookstone store in the Airport or that the cure period mandated by the

Subconcessionaire Agreement prohibits Paradies from taking the actions complained of prior to

the end of the cure period. The Court finds that Defendants have not shown a likelihood of success

on the contractual consent issue but does find that they have a likelihood of success on whether

the cure period has expired.

       The validity and enforcement of assignment clauses in contracts are governed by the

 general principles of contract law. See Gillespie v. DeWitt, 53 N.C. App. 252, 262, disc. review

 denied, 304 N.C. 390 (1981). On the core question presented, North Carolina contract law is

 clear. Provisions in bilateral contracts that forbid or restrict assignment of the contract without

 the consent of the obligor are generally valid and enforceable. See Parkersmith Properties v.



                                                   7
Johnson, 136 N.C. App. 626, 631 (2000). Indeed, in Parkersmith, the court directly addressed

and rejected Defendants’ suggestion that a contractual party may not withhold consent to an

assignment unless it is reasonable to do so, holding “[w]e find no authority in North Carolina

for Plaintiff's argument that a party may not withhold its consent to an assignment under a valid

non-assignment clause unless the party's withholding of consent is reasonable.” Accordingly,

Paradies may withhold its consent in its discretion to any assignment or transfer of interests for

which consent is required under the Subconcession Agreement.

      Therefore, the critical issue becomes whether Defendants have established a likelihood of

success that their transaction is outside the bounds of the broad anti-assignment clause quoted

above. The Court finds that Defendants have failed to meet that burden. Article IX of the

Subconcession Agreement prohibits, inter alia, the assignment or transfer of “any right or

interest granted to [Brookstone] by” the Subconcession Agreement or “sub-assign[ing] any

privileges granted with respect to the operation of a Merchandise Subconcession.” The “rights”

and “privileges” granted to Brookstone by the Subconcession Agreement include, without

limitation, the “[r]ight to operate all merchandise concessions” and the “right, privilege and

obligation to occupy, equip, furnish, operate, and maintain the Merchandise Subconcession

comprising in each Store comprising the Assigned Premises” (§ 2.03(a)).

      In the MSA, Brookstone (through Apex) appears to have assigned or transferred all its

rights and privileges with respect to the Subconcession Agreement (other than perhaps its right

to sell those rights to a third party) to Hudson. Hudson’s duties are for all practical purposes the

same as the tasks formerly performed by Brookstone. Therefore, even in the absence of a final

transfer of Brookstone’s / Apex’s equity interest, Hudson appears to have taken on all the

responsibilities of the subconcessionaire as if the transfer of equity did take place. And, in any



                                                 8
    event, it appears to the Court that Brookstone / Apex has “sub-assign[ed] [at least one]

    privilege[] granted with respect to the operation of a Merchandise Subconcession.”

          In sum, the Court rejects Defendants’ argument that absent a transfer or assignment of

    equity or ownership interests, a subconcessionaire can freely transfer any or all its operating

    rights under the Subconcession Agreement without Paradies consent. Not only is Defendants’

    argument belied by the specific language of the anti-assignment clause, it would be an absurd

    result to give Paradies consent rights over the entity who owns the interests, but none at all over

    the entity that actually operates the store, i.e., the entity that it will have to work with at the

    Airport. In other words, the Court finds with respect to the TRO motions that it would be an

    unreasonable reading of the provision to give Paradies the right to consent only with respect to

    the final legal transfer or assignment of the subconcessionaire’s ownership interests.

          Defendants do, however, have a likelihood of success on the issue of the cure period. The

    contract clearly provides for a 45-day cure period for alleged violations of the agreement. While

    Paradies, Brookstone, Apex and Hudson exchanged numerous letters earlier in October, at least

    by October 24, 2019 Paradies made its position final and purportedly terminated the

    Subconcession Agreement, without any period for Brookstone to cure the alleged violation. A

    45-day cure period beginning on October 24, 2019 runs until December 8, 2019. Thus, so long

    as the other elements of a TRO are present (as discussed below) Defendants are entitled to a

    cure period until December 8, 2019 to remedy the failure to obtain consent to the MSA or make

    other arrangements to operate the store.3




3
  Paradies argues that the cure period is “futile” or otherwise not applicable here. The Court
disagrees. Indeed, Paradies notes in its brief how Brookstone could potentially cure the contractual
violation by making other plans to run the store without Hudson (in the absence of consent which
they say is not forthcoming).
                                                     9
                   B. Irreparable Harm

          With respect to the second prong of the TRO standard, the Court finds that Defendants

    are likely to suffer irreparable harm without the TRO until the end of the cure period.

    Brookstone alleges that it currently has only four employees (three full time and one part time)

    working at the kiosk and that Paradies is blocking Defendants4 from hiring additional employees

    by refusing to allow them to apply for Airport security badges. Defendants claim that if

    Defendants are not permitted to hire these additional employees5 then it is likely that the business

    will have to be closed because of the strain on the few remaining employees, some of whom are

    threatening to quit if circumstances don’t improve. While Paradies questions Defendants’ nearly

    one-month delay in seeking the TRO after the October 24 termination of the Subconcession

    Agreement and alleges that Defendants have manufactured the alleged emergency, the imminent

    closure of a business, whatever the facts are related to its timing and provenance, is plainly an

    irreparable harm. Accordingly, the Court finds that Defendants have sufficiently established that

    they will likely suffer irreparable harm unless a TRO is issued for the remainder of the cure

    period.



                  C. Balance of Equities

          As with irreparable harm, Defendants have also shown that the balance of equities tips in

    their favor for an injunction until the end of the cure period on December 8, 2019. In the absence

    of a TRO, Defendants may, as discussed above, be required to close the business which may




4
  At oral argument, the Court asked the Defendants which entity employed the workers at the kiosk,
but counsel could not answer the question.
5
  In hiring new employees, Defendants should provide notice to the employees of the pendency of
this dispute and the possibility that their employment may not last beyond December 9, 2019.
                                                    10
adversely affect the business’ employees, the Airport and the travelling public. Paradies in turn

argues that it will be harmed by the risks attendant to its involvement in providing security

badges for additional employees and having to work with a competitor thereby exposing

confidential information. For the short time period of the TRO being considered, the balance of

these equities favors Defendants. Further, Paradies’ concerns related to security badges and the

disclosure of confidential information can be mitigated by the terms of the TRO as ordered

below.

              D. Public Interest

      Finally, the Court finds that a limited TRO on the terms to be entered by the Court is in

the public interest. It is in the “public interest . . . to enforce valid contracts.” NaturaLawn of

Am., Inc. v. W. Grp., LLC, 484 F. Supp. 2d 392, 404 (D. Md. 2007); accord Maaco Franchising,

LLC v. Boensch, No. 3:16-CV-155-GCM, 2016 WL 4746215, at *11 (W.D.N.C. Sept. 12, 2016).

More specifically, there is a public interest in giving parties who bargained for a “cure period”

to remedy alleged contractual breaches the full agreed period to do so, potentially avoiding

litigation over the breach. In addition, there is a public interest in “preserving the status quo” for

a short period of time pending further adjudication of the case or the parties’ resolution of their

dispute. See Di Base v. SPX Corp., 872 F.3d 224, 228 (4th Cir. 2017). Therefore, the Court

finds that the public interest will be served by entry of a limited TRO in this action.



              E. Security for the TRO

      Rule 65(c) provides that an injunction may issue only if the movant “gives security in an

amount the Court considers proper ….” The Court therefore orders that Hudson post a bond




                                                 11
    with the Clerk of this Court6 in the amount of $10,000 as security for the TRO. Also, because of

    the risk to Paradies as a consequence of requiring Paradies to participate in providing security

    badges to new employees hired to work in the business and otherwise working with Hudson, the

    Court will order Hudson to execute an indemnification in the standard form that Paradies

    requires for other subconcessionaires at the Airport. Further, Hudson is directed to work with

    Paradies to reasonably “shield” from Hudson any confidential or proprietary information with

    respect to Paradies or Paradies’ working relationship with its subconcessionaires, which Hudson

    committed that it would do at oral argument.

          THEREFORE, IT IS HEREBY ORDERED THAT The Paradies Shops, LLC, and

anyone acting in concert with it or on its behalf, is hereby immediately restrained and enjoined

from:


          1.      Handling requests from Hudson or Brookstone to process security badges for new

employees for the Brookstone kiosk at the Airport other than in the good faith and prompt

application of the normal security badge approval process that Paradies uses for other

subconcessionaires at the Airport;

          2.      Refusing to approve products to be sold at the Brookstone kiosk or otherwise failing

to cooperate with the Brookstone business in good faith in the same manner as it works with other

subconcessionaires at the Airport; and

          3.      Preventing Hudson from performing services under the MSA by which Hudson

provides services to Brookstone for the Brookstone kiosk at the Airport except on the same terms

as it would act in good faith with respect to other subconcessionaires at the Airport.



6
 In the alternative, Hudson may provide the security to Paradies’ counsel to be held in trust until
further order of the Court.
                                                   12
       IT IS FURTHER ORDERED THAT Hudson post or otherwise provide security as

permitted by this Order in the principal amount of ten thousand U.S. dollars ($10,000.00) for the

payment of such costs and damages as may be incurred or suffered by Paradies if it is later found

that Paradies was wrongfully enjoined or restrained by this Order. Also, Hudson is ordered to

execute an indemnification in favor of Paradies in the standard form that Paradies requires for

other subconcessionaires at the Airport and to work with Paradies to reasonably “shield” from

Hudson any confidential or proprietary information with respect to Paradies or Paradies’ working

relationship with its subconcessionaires.


       Unless otherwise extended by agreement of the parties or by Order of this Court, this Order

will expire at 9:30 a.m. on December 9, 2019.


       IT IS FURTHER ORDERED THAT a hearing will be held at the Charles R. Jonas

 Federal Building in Charlotte, North Carolina on all of the parties’ and intervenor’s requests for

 a Preliminary Injunction on December 9, 2019, at 9:30 a.m. EST.



                              Signed: November 26, 2019




                                                13
